Citation Nr: 0627924	
Decision Date: 09/07/06    Archive Date: 09/12/06

DOCKET NO.  04-26 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1954 to 
January 1968.  He died in May 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In July 2004 the appellant perfected her appeal by filing a 
VA Form 9 in a timely fashion.  That VA Form 9 was dated on 
July 14, 2004, and indicated that the appellant did not 
desire a Board hearing.  The RO received this VA Form 9 on 
July 15, 2004.  In the same month, the appellant filed a 
subsequent VA Form 9 dated on July 26, 2004, which was 
received by the RO on July 26, 2004.  The appellant indicated 
on this subsequently filed VA Form 9 that she desired a Board 
hearing at a local VA office.  There is no indication in the 
record that a Board hearing was ever held and there is no 
correspondence indicating that the appellant withdrew her 
request for a Board hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing 
before the Board to be held at the local 
office.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


